Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-2692

                        SERGE NGITABAH NYAMBI,

                                Petitioner,

                                      v.

                       ALBERTO R. GONZÁLES,
              ATTORNEY GENERAL OF THE UNITED STATES,

                                Respondent.



              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                       Boudin, Chief Judge,
               Torruella and Lipez, Circuit Judges.



     Theodore Nkwenti, on brief for petitioner.
     Gina Walcott-Torres, Assistant United States Attorney, and
Michael J. Sullivan, United States Attorney, on brief for
respondent.



                           September 1, 2006
           TORRUELLA, Circuit Judge.           Petitioner Serge Ngitabah

Nyambi ("Nyambi") asks us to review the Board of Immigration

Appeals' ("BIA") denial of his application for asylum, withholding

of   removal,   and   relief   under    the   Convention   Against   Torture

("CAT").   After careful review, we deny the petition for review.

                               I.   Background

           Nyambi is a native and citizen of Cameroon who entered

the United States at New York City on October 6, 1999.               He   was

admitted to the United States on the basis of a fraudulent passport

and tourist visa.     On June 6, 2000, Nyambi filed an application for

asylum and withholding of removal.1

           On February 13, 2001, the Immigration and Naturalization

Service ("INS")2 served Nyambi with a Notice to Appear ("NTA"),

charging him with removability for failure to possess a valid entry

document pursuant to section 237(a)(1)(A) of the Immigration and

Nationality Act ("INA"), 8 U.S.C. § 1227(a)(1)(A). Nyambi conceded




1
    The Asylum Officer in his Assessment to Refer mentions an
earlier application for asylum, filed on March 17, 2000. For the
purposes of this appeal, we will analyze the most recent
application. The March 17 application does not appear to be on
record.
2
   In March 2003, all     of the relevant functions of the INS were
transferred to the new    Department of Homeland Security, where they
were reorganized as        the Bureau of Immigration and Customs
Enforcement ("BICE").     See Homeland Security Act of 2002, Pub. L.
No. 107-296, § 471(a),    116 Stat. 2135, 2205 (codified as amended at
6 U.S.C. § 291(a)).

                                       -2-
removability, renewed his application for asylum and withholding of

removal, and sought CAT relief.

            On the same date, Nyambi appeared before an Asylum

Officer ("AO") for an interview.        Nyambi testified that he was

raped during the 1992 and 1998 detentions.      The AO concluded that

Nyambi was not credible and referred the matter to an Immigration

Judge ("IJ").

            On September 27, 2002, Nyambi appeared at the removal

hearing before the IJ.     The relevant details of his testimony are

set out below.

            Nyambi testified that he was a Cameroonian citizen, and

that he fled Cameroon because of political oppression.       He further

testified that he was a member of two Cameroonian opposition

groups, the Social Democratic Front ("SDF") and the Southern

Cameroon National Council ("SCNC").

            According to Nyambi, the SDF, formed on May 26, 1990, is

a political group fighting against the "ones [sic] party system in

Cameroon."    Nyambi alleged that he joined the SDF at its inception

and   participated   in   meetings,   symposiums,   and   rallies.   He

testified that he became a member of the SCNC in 1997 during his

last year in high school.      The SCNC was a political group that

aimed at securing the independence for the Anglophone part of

Cameroon.    Nyambi also stated that he was a prominent member of the

group and that he tried to "sensitize the people to make them


                                  -3-
understand how important it was to be a part of that group."

Nyambi also distributed flyers and took part in "a lot of rallies."

           Nyambi     alleged    that    he    was        detained,   beaten,    and

maltreated by the police on three occasions.                 The first detention,

lasting nearly two months, occurred in 1990 at the Brigade Mobile

Mixte headquarters in the city of Bamenda.                      There, Nyambi was

beaten and tortured.        Nyambi's father negotiated his son's release

for a sum of 50,000 francs.               The second detention allegedly

occurred   in     October   1992,    after    the    Cameroonian      presidential

election. Nyambi declared that he was arrested by the government's

security forces and detained in a prison in Yaounde.                           Nyambi

testified that he was forced to crawl together with the other

inmates on a wet floor, while the guards beat them with clubs.                   One

month after the 1992 arrest, Nyambi allegedly escaped from the

correctional facility when the detainees were taken to town to

perform    some    work.       The   third     detention        occurred   between

November 24, 1998 and October 4, 1999.                   Nyambi testified that he

was arrested at a peaceful SCNC demonstration and detained in the

Kondengui prison in Yaounde.              Nyambi's father negotiated his

release and provided him with a passport and visa to the United

States.

           After     further    questioning         by    the   IJ,   Nyambi    first

testified that he was raped during the 1990 and 1992 detentions,

then he testified that he was raped during the 1992 and 1998


                                        -4-
detentions.       Finally, Nyambi declared that he knew he was raped

twice but that he was "kind of mixed up" about the dates.

            Nyambi       also    introduced        his    father's     affidavit      into

evidence.         This     affidavit         generally         corroborated        Nyambi's

allegations, averring that Nyambi was "gruesomely sodomized" during

the 1990 detention.             The affidavit also stated that Nyambi was

released from the 1992 detention due to his critical health.

Nyambi stated that his father's affidavit is incorrect because it

contradicted Nyambi's own previous testimony that he escaped from

the 1992 detention. Nyambi also introduced into evidence his SDF

membership card and driver's license.                      Nyambi alleged that his

father paid the SDF renewal dues on his behalf and thus obtained

the   SDF   card.         Nyambi       presented     an    undated     medical       legal

certificate to document his 1990 rape.

            The     IJ     denied       Nyambi's         application        for     asylum,

withholding of removal, and CAT relief, but granted him voluntary

departure.        In     her    oral    decision,        the    IJ   made    an     adverse

credibility   finding          based    on    Nyambi's      inconsistent          testimony

regarding the dates of the sexual abuses.                       Before the AO, Nyambi

declared that he was raped in 1992 and 1998.                    Before the IJ, Nyambi

testified initially that he was raped in 1990 and 1992 but then

testified that he was "mixed up" about the dates.

            The IJ also concluded that Nyambi's submitted documentary

evidence did not "rehabilitate the respondent from his unpersuasive


                                             -5-
and not incredible [sic] testimony."             The IJ pointed to several

pieces of evidence to support its reasoning. First, Nyambi himself

attacked the accuracy of his father's affidavit with respect to the

second detention.         Second, the medical legal certificate was

undated.   Third, the SDF card was issued on January 15, 1999, while

Nyambi was in prison.       Fourth, Nyambi's driver's license was dated

January 12, 2000, when Nyambi was allegedly in the United States.

              Nyambi    appealed   the   IJ's    decision   to    BIA.     On

September 12, 2005, the BIA affirmed the decision of the IJ noting

that   "the    [IJ's]    adverse   credibility    finding   was   based   upon

conspicuous,        inadequately-explained        discrepancies     in    the

respondent's testimony and between his testimony and the affidavits

he submitted in support of his claim."            Nyambi now petitions for

review of this decision.3

                               II.    Analysis

              A.   Standard of Review

              Ordinarily, we are limited to reviewing the decision of

the BIA without more.        Albathani v. INS, 318 F.3d 365, 373 (1st

Cir. 2003).        However, where the BIA defers to the IJ's reasons for

denying a petitioner's claims, we view those portions of the IJ's



3
   Nyambi does not make any argument about the CAT relief in his
appellate brief. Therefore, we deem that issue waived. Nikijuluw
v. Gonzáles, 427 F.3d 115, 120 n.3 (1st Cir. 2005) ("[I]ssues
adverted to in a perfunctory manner unaccompanied by some effort at
developed argumentation, are deemed waived.") (citation and
internal quotation marks omitted).

                                      -6-
decision as incorporated into the final agency determination.                See

Hernández-Barrera v. Ashcroft, 373 F.3d 9, 20 (1st Cir. 2004).                We

review the BIA's decisions under the deferential "substantial

evidence standard."       Mihaylov v. Ashcroft, 379 F.3d 15, 17 (1st

Cir.   2004).      See    also    8     U.S.C.     §    1252(b)(4)(B)    ("[T]he

administrative     findings      of    fact   are      conclusive   unless   any

reasonable adjudicator would be compelled to conclude to the

contrary.").     We must accept the agency's findings of fact so long

as they are "supported by reasonable, substantial, and probative

evidence on the record considered as a whole."                  INS v. Elías-

Zacarías, 502 U.S. 478, 481 (1992).

           B.    Asylum

           An alien has the burden of establishing that he is

eligible for asylum.      8 U.S.C. § 1158(b)(1)(B)(i).              To establish

eligibility for asylum, an alien must show either past persecution

or a well-founded fear of persecution motivated by "race, religion,

nationality, membership in a particular social group, or political

opinion." 8 U.S.C. § 1101(a)(42)(A); see also Albathani, 318 F.3d

at 373.   Any asylum seeker who has established past persecution is

entitled to a rebuttable presumption of a well-founded fear of

persecution.     8 C.F.R. § 1208.13(b)(1).

           The    applicant's         testimony,       if   uncorroborated    by

convincing evidence, must be credible, persuasive, and refer to

specific facts.     8 U.S.C. § 1158(b)(1)(B)(ii).              The credibility


                                       -7-
determination may be based on the internal consistency of each of

the applicant's statements and "the consistency of such statements

with other evidence of record."        Id. § 1158(b)(1)(B)(iii).      "[I]n

the case of an adverse credibility determination, the IJ must offer

a specific, cogent reason for [her] disbelief." Mihaylov, 379 F.3d

at 21.   "[The] adverse credibility determination cannot rest on

trivia but must be based on discrepancies that 'involved the heart

of the asylum claim.'"    Bojorques-Villanueva v. INS, 194 F.3d 14,

16 (1st Cir. 1999) (citation omitted).

          In   the   instant   case,    the   IJ   supported   her   adverse

credibility determination by pointing out several inconsistencies

in Nyambi's statements relating to the rape incidents, which are

central to his asylum claim.      As the IJ correctly noted, Nyambi

stated in his asylum application that the first detention in 1990

"will remain the most traumatic."        Nyambi also stated that he was

sexually abused during the first detention. However, Nyambi failed

to mention this before the AO, despite the fact that the 1990

detention was allegedly the "most traumatic" incident.          Before the

IJ, Nyambi first testified that he was raped during the 1990 and

1992 detentions, then testified that he was raped during the 1992

and 1998 detentions.     Eventually he testified that he could not

remember during which of the detentions he was raped.          The medical

legal certificate introduced by Nyambi to corroborate his testimony

regarding the 1990 rape does not resolve the discrepancy because it


                                  -8-
is undated.     These inconsistencies reach to the heart of Nyambi's

claims.   Compare Ye v. Gonzáles, 446 F.3d 289, 295 (2d Cir. 2006)

(finding that the omission from the asylum application of a three

day detention accompanied by beatings is a material inconsistency)

with Hoxha v. Gonzáles, 446 F.3d 210, 217 (1st Cir. 2006) (noting

that "[m]inor inconsistencies in the record such as discrepancies

in dates which reveal nothing about an asylum applicant's fear for

his safety are not an adequate basis for an adverse credibility

finding.")     (citation    and    internal      quotations    marks      omitted).

Because the rape incidents were central to Nyambi's claim, we find

that   the    BIA's     affirmance    of   the    IJ's   adverse     credibility

determination was supported by specific, cogent reasons.

             The   IJ    gave     additional     reasons      for   her     adverse

credibility finding.        First, the IJ did not assign any weight to

Nyambi's father's affidavit, basing her ruling on Nyambi's own

testimony that the affidavit was incorrect with respect to the 1992

escape.      Second, the IJ noted that Nyambi could not explain the

issuance date of his SDF card.4            Third, Nyambi's driving license

raised concerns about its accuracy, since it was dated January 12,

2000, when Nyambi was allegedly in the United States.                     We do not

find anything on the record that would compel a reasonable trier of


4
   The SDF card was issued on January 15, 1999 when Nyambi was
allegedly in prison.    Nyambi declared that his father paid the
renewal dues and obtained the card. Nonetheless, Nyambi did not
show any previous SDF membership cards, although he claimed that he
had joined the SDF in 1990.

                                       -9-
fact   to   reverse   the   BIA's    finding   of   adverse   credibility.

Therefore, we affirm the BIA's determination.           Because "a fully

supported adverse credibility determination, without more, can

sustain a denial of asylum,"        Olujoke v. Gonzáles, 411 F.3d 16, 22

(1st Cir. 2005), we find Nyambi not eligible for asylum.

            C.   Withholding of Removal

            Having failed to establish eligibility for asylum, Nyambi

cannot meet the more stringent standard for withholding of removal.

See Albathani, 318 F.3d at 372.         Therefore, we find that Nyambi

failed to establish eligibility for withholding of removal.

                            III.     Conclusion

            For the reasons stated above, the petition for review is

denied.

            Denied.




                                     -10-